DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 17, and 20 are objected to because of the following informalities:  
Claim 3 is identical to claim 2.
In claim 17 line 7, it appears that “zone group” should be replaced with “zone groups”.
In claim 20 line 2, it appears that “the groupings” should be replaced with “the zone groupings” for clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the particular zone grouping" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The previous recitation was “generating one or more zone groupings” in line 6.
Claim 17 recites the limitation "the particular zone grouping" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The previous recitation was “generating one or more zone groupings” in line 4.
Claims 18-20 depend from claim 17 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  
Step 1:  Claim 1 is directed to a controller, which is a statutory category of invention.
Step 2A Prong One:  Claim 1 recites the steps of “receiving user inputs and piping data” and “generating a model for a particular zone group”.  These limitations recite concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Step 2A Prong Two:  The preamble of claim 1 recites the additional elements of “one or processors and memory storing instructions” for performing the claimed operations.  But these elements are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer.  Thus, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
Step 2B:  The preamble of claim 1 recites the additional elements of “one or processors and memory storing instructions” for performing the claimed operations.  However, mere instructions to apply an exception cannot provide an inventive concept per Step 2B.  As such, then the claim as a whole does not amount to significantly more than the recited exception.
Dependent claims 2-10 do not cure the deficiencies noted above with respect to independent claim 1.
Claims 2-10 are also directed to concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas, e.g., they merely further limit the claimed “piping data” and “user input data”.
Dependent claims 12-16 however are statutory.

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
11/15/22